19-1622
     Brown v. Garland
                                                                                   BIA
                                                                           A047 924 138

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 17th day of October, two thousand twenty-two.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            RICHARD J. SULLIVAN,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   SHAWN A. BROWN,
14            Petitioner,
15
16                      v.                                       19-1622
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Sarah T. Gillman, Gregory P.
24                                      Copeland, Rapid Defense Network,
25                                      New York, NY.
26
27   FOR RESPONDENT:                    Joseph H. Hunt, Assistant
28                                      Attorney General; Keith I.
29                                      McManus, Assistant Director;
 1                                  Rachel L. Browning, Trial
 2                                  Attorney, Office of Immigration
 3                                  Litigation, United States
 4                                  Department of Justice, Washington,
 5                                  DC.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Shawn A.         Brown, a native and          citizen of

12   Jamaica, seeks review of a May 24, 2019 decision of the BIA,

13   denying his motion to reopen.            In re Shawn A. Brown, No. A047

14   924 138 (B.I.A. May 24, 2019).                We assume the parties’

15   familiarity with the underlying facts and procedural history.

16       Our jurisdiction to review a final order of removal,

17   including a denial of a motion to reopen, is limited when the

18   removal    was    for   an    aggravated       felony.     See   8 U.S.C.

19   § 1252(a)(2)(C); Durant v. U.S. INS, 393 F.3d 113, 115 (2d

20   Cir. 2004).      But we have jurisdiction to review the issues

21   raised    here   whether     Brown   established     his    prima   facie

22   eligibility for relief under the Convention Against Torture

23   (“CAT”) in connection with his ineffective assistance of

24   counsel claim, and whether his removability is in question —
                                          2
 1   because they implicate constitutional claims or questions of

 2   law,    and     because   the   jurisdictional     limitation    does   not

 3   extend     to    CAT    claims.     See    8 U.S.C.    § 1252(a)(2)(D);

 4   Nasrallah v. Barr, 140 S. Ct. 1683, 1691 (2020) (holding that

 5   the jurisdictional limitations to review of removal orders do

 6   not apply to CAT orders given that CAT relief does not affect

 7   the validity of final orders of removal); Omar v. Mukasey,

 8   517 F.3d 647, 650 (2d Cir. 2008) (“A claim of ineffective

 9   assistance of counsel is a constitutional claim.”); Pascual

10   v. Holder, 707 F.3d 403, 404 (2d Cir. 2013) (recognizing that

11   “whether a specific conviction constitutes an aggravated

12   felony” for the purposes of removal is a question of law).

13   The applicable standards of review are well established.                See

14   Manning v. Barr, 954 F.3d 477, 484 (2d Cir. 2020) (reviewing

15   questions of law de novo and factual findings for substantial

16   evidence).

17          It is undisputed that Brown’s January 2019 motion to

18   reopen was untimely because he filed it over ten months after

19   his      removal       order    became    final.         See      8 U.S.C.

20   § 1229a(c)(7)(C)(i)         (providing    90-day     filing     deadline);

21   8 C.F.R. § 1003.2(c)(2) (same).           Although the time for filing
                                          3
 1   a   motion    to    reopen   may   be    equitably    tolled   based    on

 2   ineffective assistance of counsel, see Iavorski v. U.S. INS,

 3   232 F.3d 124, 126–27 (2d Cir. 2000), the BIA did not err in

 4   finding that Brown had failed to show the requisite prejudice

 5   for an ineffective assistance claim, see Rabiu v. INS, 41

 6   F.3d 879, 882–83 (2d Cir. 1994).                 Indeed, Brown did not

7    explain      what   evidence   his       prior   counsel   should   have

8    submitted, or what testimony he should have elicited at the

 9   removal hearing, to establish Brown’s prima facie eligibility

10   for CAT relief.       See id. at 882 (“In order for [petitioner]

11   to show that his attorney’s failure to file caused him actual

12   prejudice, he must make a prima facie showing that he would

13   have been eligible for the relief and that he could have made

14   a strong showing in support of his application.”).                     The

15   evidence Brown submitted with his motion did not address the

16   agency’s underlying, dispositive findings that he failed to

17   show that the Jamaican government would likely torture him or

18   acquiesce in his torture or that he would be perceived as a

19   member of the LGBT community.

20        The BIA also did not err in declining to reopen Brown’s

21   case in light of the Supreme Court’s decision in Sessions v.
                                          4
 1   Dimaya, 138 S. Ct. 1204 (2018). Even if Dimaya called into

 2   question Brown’s removability for an aggravated felony crime

 3   of    violence,   reopening   was   not   warranted   because   Brown

 4   remained removable on the ground that his robbery conviction

 5   was    an   aggravated   felony   theft   offense.    See    8 U.S.C.

 6   §§ 1101(a)(43)(G), 1227(a)(2)(A)(iii).

 7         We have considered all of Brown’s remaining arguments

 8   and find them to be without merit.        Accordingly, the petition

 9   for review is DENIED.      All pending motions and applications

10   are DENIED and stays VACATED.

11                                     FOR THE COURT:
12                                     Catherine O’Hagan Wolfe,
13                                     Clerk of Court




                                         5